DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2018/0075493 to Agarwal et al.
As concerns claims 1 and 9, comprising:  
5acquiring a set of to-be-pushed information (0004-determine a type of push content to create); 
determining to-be-pushed information corresponding to a push end (0004-determine for an account identifier of a consumer, a type of push content) from the set of to-be-pushed information, according to a triggering condition (0004-time) and historical behavior information (0004-based on historical consumer interactions) of the push end associated with information on a target user; and 
pushing the to-be-pushed information corresponding to the push end, in a case that the 10triggering condition of the push end is triggered (0004-time; 0005-optimal time, location; 0006-push trigger).

acquire a set of information to be pushed (0004-determine a type of push content to create); 
determine to-be-pushed information corresponding to a push end (0004-determine for an account identifier of a consumer, a type of push content) from the set of to-be-pushed information, according to a triggering condition (0004-time) and historical behavior (0004-based on historical consumer interactions) 5information of the push end associated with information on a target user; and 
push the to-be-pushed information corresponding to the push end, in a case that the triggering condition of the push end is triggered (0004-time; 0005-optimal time, location; 0006-push trigger).  
As concerns claim 2, 6 and 10, the invention according to claims 1, 5 and 9, wherein determining to-be-pushed information corresponding to a push end from the set of to-be-pushed information, according to a triggering condition and historical behavior information of the push end associated with information on a target user, comprising: 
 15acquiring a next triggering condition (0039) of the push end, historical pushing behavior information of the push end (0039; 0047-browsing history), and information on a current interest point of the target user (0039-location); and determining a plurality of pieces of to-be-pushed information (0046) corresponding to the push end, according to the next triggering condition of the push end, the historical pushing behavior information of the push end, the information on the 
wherein different push ends correspond to different pieces of to-be-pushed information (0006-multiple candidate push content items; 0046-mutliple content items).  
As concerns claims 3, 7 and 11, the invention according to claims 1, 5 and 9, further comprising: 
acquiring a feedback result of pushed information from the push end (0004-90% click through rate on links in messages between particular time); and adjusting the triggering condition of the push end and/or the to-be-pushed information 25corresponding to the push end, according to the feedback result (0004-based on historical consumer interactions with push content items…send text message at 9:04 am; 0081-statistical machine learning model).  
As concerns claims 4, 8 and 12, the invention according to claims 1, 5 and 9, wherein acquiring a set of to-be-pushed information, comprising: acquiring the set of to-be-pushed information according to at least one of real-time news information, user information (0034), and recommendation information.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. USPGPub 2016/0174156-information obtaining unit, pushing unit, habit and state; USPGPub 2017/0318425-preset triggers 0051.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063.  The examiner can normally be reached on 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN B WALSH/Primary Examiner, Art Unit 2451